Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raabe (U.S. Patent Pub. No. 2012/0120558).
	Regarding Claim 1
	FIG. 1 of Raabe discloses a circuit breaker (100) having a perimeter, the circuit breaker comprising: a housing (102) having a first portion (LCB) and a second portion (170); one or more first orientation features (175 for A) formed onto the first portion of the housing; 5and one or more second orientation features (vertical 175) formed onto the second portion of the housing such that the one or more first orientation features are different from the one or more second orientation features and the first portion of the housing is different than the second portion of the housing, 10wherein the one or more first orientation features and the one or more second orientation features are assembled together to form air channels (104) to allow air to go in and out while preventing a solid object from protruding and from touching inside components of the circuit breaker [0025]. 

	Regarding Claim 2
	FIG. 1 of Raabe discloses the one or more first orientation features (175 for A) are horizontal block features.

	Regarding Claim 3
	FIG. 1 of Raabe discloses the one or more second orientation features are vertical block features (vertical 175).

	Regarding Claim 4
	FIG. 2 of Raabe discloses the first portion of the housing is two outer covers (105/106).

	Regarding Claim 5
	FIG. 2 of Raabe discloses the second portion of the housing is two 25inner halves (271).

	Regarding Claim 6
	FIG. 1 of Raabe discloses the horizontal block features and the vertical block features provide a horizontal blocking arrangement and a vertical blocking arrangement along the perimeter of the circuit breaker to maximize an air channel.

	Regarding Claim 7
	FIG. 1 of Raabe discloses the one or more first orientation features and the one or more second orientation features provide a first blocking arrangement and a second blocking arrangement along the perimeter of the circuit breaker to maximize an air channel.

	Regarding Claim 8
	FIG. 2 of Raabe discloses the housing comprises two outer covers (105/106) and two inner halves (271).

	Regarding Claim 10
	FIG. 1 of Raabe discloses a method for enhancing convection and cooling in a circuit breaker (100), the method comprising: providing a housing (102) having a first portion (LCB) and a second portion (170); 20providing one or more first orientation features (175 for A) formed onto the first portion of the housing; and providing one or more second orientation features (vertical 175) formed onto the second portion of the housing such that the one or more first orientation features are different from the one or more second orientation features and the first portion of the housing is different 25than the second portion of the housing, wherein the one or more first orientation features and the one or more second orientation features are assembled together to form air channels (104) to allow air to go in and out while preventing a solid object from protruding and from touching inside components of the circuit breaker [0025].

	Regarding Claim 11
	FIG. 1 of Raabe discloses the one or more first orientation features (175 for A) are horizontal block features.

	Regarding Claim 12
	FIG. 1 of Raabe discloses the one or more second orientation features are vertical block features (vertical 175).

	Regarding Claim 13
	FIG. 2 of Raabe discloses the first portion of the housing is two outer covers (105/106) and the second portion of the housing is two inner halves (271).

	Regarding Claim 14
	FIG. 1 of Raabe discloses the horizontal block features and the vertical block features provide a horizontal blocking arrangement and a vertical blocking arrangement along the perimeter of the circuit breaker to maximize an air channel.

	Regarding Claim 15
	FIG. 1 of Raabe discloses the one or more first orientation features and the one or more second orientation features provide a first blocking arrangement and a second blocking arrangement along the perimeter of the circuit breaker to maximize an air channel.

	Regarding Claim 16
	FIG. 2 of Raabe discloses the housing comprises two outer covers (105/106) and two inner halves (271).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Raabe, in view of Feil (U.S. Patent Pub. No. 2014/0332502).
	Regarding Claim 9
	Raabe discloses Claim 1. 
Raabe fails to disclose “recess areas formed to allow air to circulate even one or more enclosure pieces 15touch a surface of the circuit breaker”.
	FIG. 1 of Feil discloses a similar circuit breaker, comprising: recess areas (15/32) formed to allow air to circulate even one or more enclosure pieces 15touch a surface of the circuit breaker. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Raabe, as taught by Feil. The ordinary artisan would have been motivated to modify Raabe in the above manner for purpose of efficient heat dissipation (Para. 8 of Feil).

	Regarding Claim 17
	FIG. 1 of Feil discloses recess areas (15/32) formed to allow air to circulate even one or more enclosure pieces touch a surface of the circuit breaker.

Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Raabe, in view of Kelaita (U.S. Patent No. 4,965,544).
	Regarding Claim 18
	FIGS. 1 and 5-6 of Raabe disclose a load center (500), comprising: a first circuit breaker (510) including: a first housing (102), 5,, 5one or more first orientation features (171a/b) formed onto the first housing, and one or more second orientation features (vertical 175/176) formed onto the first housing such that the one or more first orientation features are different from the one or more second orientation features, wherein the one or more first orientation features and the one or more 10second orientation features are assembled together to form a first air channel (104) to allow air to go in and out while preventing a first solid object from protruding and from touching inside components of the first circuit breaker [0025]. It would have been obvious to one of ordinary skill in the art that one or more third orientation features formed onto the second housing, and one or more fourth orientation features formed onto the second housing such that the one or more third orientation features are different from the one or more fourth orientation features, wherein the one or more third orientation features and the one or more 20fourth orientation features are assembled together to form a second air channel to allow air to go in and out while preventing a second solid object from protruding and from touching inside components of the second circuit breaker, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.
Raabe fails to explicitly disclose “breaker housing features that allow the first and second circuit breakers to form openings or channels so that air flows in and out of the first and second air channels”.
	FIG. 6 of Kelaita discloses a similar load center comprising: breaker housing features that allow the first (12A) and second (12B) circuit breakers to form openings or channels (30) so that air flows in and out of the first and second air channels.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Raabe, as taught by Kelaita. The ordinary artisan would have been motivated to modify Raabe in the above manner for purpose of providing effective exhaust gas barrier (Col. 1, Lines 41-45 of Kelaita).
	
	Regarding Claim 19
	FIG. 1 of Raabe discloses the one or more first orientation features and the one or more third orientation features are horizontal block features, wherein the one 192020P15927US01 or more second orientation features and the one or more fourth orientation features are vertical block features.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Raabe and Kelaita, in view of Feil (U.S. Patent Pub. No. 2014/0332502).
	Regarding Claim 20
	Raabe as modified by Kelaita discloses Claim 18. 
Raabe as modified by Kelaita fails to disclose “a plurality of recess areas to avoid blocking corresponding air channels with enclosure pieces or an adjacent circuit breaker”.
		FIG. 1 of Feil discloses a similar circuit breaker, comprising: a plurality of recess areas (15/32). The claim “to avoid blocking corresponding air channels with enclosure pieces or an adjacent circuit breaker” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Kelaita teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Raabe, as taught by Feil. The ordinary artisan would have been motivated to modify Raabe in the above manner for purpose of efficient heat dissipation (Para. 8 of Feil).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892